Citation Nr: 1015038	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for rheumatoid arthritis of 
the right hip?

2.  What evaluation is warranted for rheumatoid arthritis of 
the left hip?

3.  Entitlement to an increased rating for rheumatoid 
arthritis of the feet with pes cavus, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active duty from March 1954 to January 1956.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco , Texas.

In September 2007, the Board remanded the Veteran's case to 
the RO for further evidentiary development.  In June 2009, 
the Board denied increased ratings for rheumatoid arthritis 
of the hips and feet.  The claimant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2010, the appellant's representative and 
VA General Counsel filed a joint motion to vacate and remand 
the Board's June 2009 decision.  The case is again before the 
Board.

The issues of entitlement to service connection for 
rheumatoid arthritis of the neck, shoulders, upper back, 
lower back, hands, and wrists; the issue of entitlement to a 
total disability rating based on individual unemployability; 
and the issue of entitlement to earlier effective dates for 
the grants of service connection for rheumatoid arthritis of 
the sacroiliac spine, the hips, and the feet have been raised 
by the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Many of these claims were 
referred to the RO/AMC in September 2007 and June 2009 Board 
decisions, but no action has yet been undertaken.  While the 
Board does not have jurisdiction over these issues they are 
referred to the RO/AMC for IMMEDIATE and appropriate action.  

The issue of an increased rating for rheumatoid arthritis of 
the feet with pes cavus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since March 29, 2004, the Veteran's rheumatoid arthritis 
of the right hip has not been manifested by a limitation of 
thigh flexion to 30 degrees or by limitation of abduction 
with motion lost beyond 10 degrees.

2.  Since March 29, 2004, the Veteran's rheumatoid arthritis 
of the left hip has not been manifested by a limitation of 
thigh flexion to 30 degrees or by limitation of abduction 
with motion lost beyond 10 degrees.


CONCLUSIONS OF LAW

1.  Since March 29, 2004, the Veteran's rheumatoid arthritis 
of the right hip has not met the criteria for an evaluation 
greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5252 (2009).

2.  Since March 29, 2004, the Veteran's rheumatoid arthritis 
of the left hip has not met the criteria for an evaluation 
greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5002, 5252.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Pursuant to the September 2007 remand, the RO asked the 
claimant to identify treatment for his hip disabilities and 
to authorize the release of records from Dr. Parker.  The 
Veteran did not authorize the release of Dr. Parker's 
records.  The RO obtained VA treatment records and afforded 
the claimant an examination in October 2008.  The appellant 
was provided the opportunity to meaningfully participate in 
the adjudication of his claim and did in fact participate.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Governing law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, chronic 
residuals of rheumatoid arthritis are rated based upon the 
nature and extent of any limitation of motion.

In general, 38 C.F.R. § 4.71, Plate II (2009) provides a 
standardized description of hip movement, to include showing 
that normal hip flexion is from 0 to 125 degrees, and normal 
hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5252, a 10 percent disability rating is 
assigned for flexion of the thigh limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher 20 
percent disability rating there must be limitation of flexion 
to 30 degrees.  Id.

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees; 
or there is limitation of abduction and cannot cross legs, a 
10 percent rating is assigned.  Where there is a limitation 
of thigh abduction with motion lost beyond 10 degrees, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).

Analysis

In a December 2004 rating decision, the RO granted 
entitlement to service connection for rheumatoid arthritis of 
both hips, and assigned separate 10 percent disability 
ratings effective March 29, 2004.  The Board notes that the 
diagnosis of rheumatoid arthritis in the November 2004 VA 
examination was not based on x-rays, and that x-rays taken in 
October 2007 and at the October 2008 VA examination were 
normal.  The October 2008 VA examiner diagnosed no rheumatoid 
arthritis found, and instead diagnosed bilateral hip strain.

That said, in order to receive a rating higher than 10 
percent for rheumatoid arthritis of either hip at any time 
since March 29, 2004, the evidence must show that the 
disorder is manifested by a limitation of thigh flexion to 30 
degrees, or a limitation of abduction with motion lost beyond 
10 degrees.  The November 2004 and October 2008 VA 
examination reports show that thigh flexion is to at least 95 
degrees bilaterally and that thigh abduction is to at least 
30 degrees bilaterally.  

The Board has considered the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires consideration of functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 204-07.  

The November 2004 VA examiner noted that there was pain at 40 
degrees on external rotation and at 20 degrees on internal 
rotation, and that there was additional pain with repetitive 
use.  At the October 2008 VA examination, the Veteran 
reported pain, stiffness, fatigue, and diminished endurance.  
He also reported flare-ups after 15 to 20 minutes of 
continuous standing and after walking over 200 yards.  At the 
October 2008 examination, the claimant reported pain at the 
end of all range of motion testing: flexion to 95 degrees, 
extension to 20 degrees, adduction to 20 degrees, abduction 
to 30 degrees, external rotation to 30 degrees, and internal 
rotation to 20 degrees.  The examiner noted that there was 
additional pain with repetitive use and that there was no 
change in range of motion.  The examiner added that there was 
no edema, but that the appellant needed "contact 
assistance" when he was performing the range of motion 
testing.  The examiner also noted that there was guarding of 
movement bilaterally and that the gait was antalgic and 
guarded.  

Although the joint motion for remand states that there were 
additional limitations in the categories of weakness and 
incoordination, the October 2008 VA examiner specifically 
found no incoordination on repetitive use and the November 
2004 VA examiner did not make a positive finding of 
incoordination.  Similarly, neither VA examiner made a 
positive finding of weakness.  

The Board acknowledges that the report of the October 2008 VA 
examination states the following after the diagnosis:

G.  Additional Limitation of Joint Function:

Impairment of joint function is determined by 
actual range of joint motion as reported in the 
physical examination and additional limitation of 
joint function caused by the following factors:

	+  Pain, including pain on repeated use
	+  Fatigue
	+  Weakness
	+  Lack of endurance
	+  Incoordination

...

There are no additional limitations.  All of the 
above findings described were upon observation 
during this exam.

Report of the October 2009 VA examination, pages 6-7.

Given that the October 2009 VA examiner specifically noted no 
incoordination after repetitive motion, no weakness, and "no 
additional limitations," the Board finds that the plus signs 
in that VA examination are simply part of the AMIE worksheet 
printout rather than the actual findings of symptomatology.  
While the current AMIE Worksheet does not use plus signs, the 
language is identical.  See 
http://vbaw.vba.va.gov/bl/21/rating/Medical/exams/disexm34.ht
m 

Moreover, even with considering the impact of pain and other 
findings on the appellant's functionality, schedular 
evaluations in excess of 10 percent are not warranted because 
there was no pathology evidenced by the visible behavior of 
the claimant undertaking the motion and because there was no 
evidence of disuse, either through atrophy or the condition 
of the skin.  There also was no objective evidence of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, or swelling. 

The symptoms presented by the Veteran's bilateral rheumatoid 
arthritis of the hips are fully contemplated by the rating 
schedule.  There is no evidence his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that the claimant's 
rheumatoid arthritis of either hip at any time during the 
appellate term necessitated frequent hospitalization, or that 
this disability alone has caused a marked interference with 
employment.  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
Veteran's rheumatoid arthritis of the right hip since March 
29, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
Veteran's rheumatoid arthritis of the left hip since March 
29, 2004, is denied.


REMAND

In an October 1966 rating decision, the RO granted service 
connection for rheumatoid arthritis of the sacroiliac spine 
and feet and rated the entire disability as 20 percent 
disabling under Diagnostic Code 5002.  In the December 2004 
rating decision, the RO separately rated rheumatoid arthritis 
of the feet as zero percent disabling under Diagnostic Code 
5002-5277 (weak foot, bilateral) effective March 29, 2004.  
In a March 2009 rating decision, the RO assigned a 10 percent 
disability rating for the arthritis of the feet under 
Diagnostic Code 5002-5278 (pes cavus) effective October 9, 
2008.

The October 2008 VA foot examination report contains medical 
evidence relating the rheumatoid arthritis of the feet to pes 
cavus.  Therefore, pes cavus is part of the service-connected 
disability.  The report of that examination did not contain 
range-of-motion testing for the ankles, part of the criteria 
for rating pes cavus under Diagnostic Code 5278.  Therefore, 
another VA examination is necessary.

Finally, in June 2009, the Board remanded the issue of 
entitlement to an increased rating for rheumatoid arthritis 
of the sacroiliac spine.  Development by the AMC regarding 
that claim has not been completed and must be completed prior 
to the case, if applicable, being returning to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
foot examination.  The claims folder is 
to be made available to the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating foot and ankle 
disabilities, the examiner is to provide 
a detailed review of the appellant's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability due to rheumatoid 
arthritis of the feet with pes cavus.  
Range of motion testing for the ankles 
must be accomplished.  A complete 
rationale for any opinions expressed must 
be provided.  The VA examiner must append 
a copy of his or her curriculum vitae to 
the examination report.
 
2.  The Veteran is to be notified that it 
is his responsibility to report for the 
ordered examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
any VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the claimant does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  After the development requested is 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO must readjudicate 
the claim of entitlement to an increased 
rating for rheumatoid arthritis of the 
feet with pes cavus, to include their 
specific written consideration of 
Diagnostic Codes 5278 and  5284.  If the 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


